DETAILED ACTION
Claims 1-11 are currently pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Monti et al., U.S. Publication No. 2019/0208302 effectively filed on 12/29/2017 (Monti).

As to Claim 1, Monti discloses an earpiece comprising: an earpiece body [10]; and a filler [32] filled in the earpiece body [10], wherein the earpiece body [10] includes a container-like base member [12] formed of a rubber-like elastic diaphragm [38] (the base member is made of an elastomeric material; para. 0025) that is shaped like a container and has an opening portion (portion of base member [12] joined to [14]; see and a lid member [14] that seals the opening portion liquid-tightly (the lid member [14] is a cap that creates a fluid-tight seal; para. 0031), and the filler is flowable at room temperature (the filler is a fluid; para. 0035).

As to Claim 2, Monti remains as applied above to Claim 1. Monti further discloses that the container-like base member [12] has a hollow and annular shape, and the lid member [14] has a tabular and annular shape (see Fig. 2).

As to Claim 3, Monti remains as applied above to Claim 2. Monti further discloses (in Figs. 11-12) that the earpiece body [58] has a rigid cylinder member (cylinder portion of [62]) at least formed in the container-like base member or at the inner peripheral portion of the lid member [62] (the cylinder member is integral to the lid member [62] and is rigid; para. 0032).

As to Claim 4, Monti remains as applied above to Claim 1. Monti further discloses that the filler [32] is at least any one of a liquid substance, a viscous fluid, and a gel-like substance that are made of at least any one of paraffin, liquid paraffin, silicone oil, silicone grease, silicone gel, and urethane gel (the filler is a viscous fluid; see claim 6 of Monti).

As to Claim 5, Monti remains as applied above to Claim 1. Monti further discloses that the rubber-like elastic diaphragm [38] is made of at least any one of silicone rubber, butyl rubber, and urethane rubber that have a hardness of 5 to 30 in terms of JIS A-hardness (the material can be silicone, or butyl rubber; para. 0025; having a hardness of 5 to 30 Shore A Durometer, which is equivalent to JIS A-hardness; para. 0026, lines 6-8).

As to Claim 6, Monti remains as applied above to Claim 1. Monti further discloses that the container-like base member [12] has a wide fixation end that is formed at the opening portion by increasing a thickness of the rubber-like elastic diaphragm [38] from a portion below the opening portion toward the opening portion (the thickness of [38] increases near [14]; see Fig. 2).

As to Claim 7, Monti remains as applied above to Claim 1. Monti further discloses that the earpiece body [10] has an accommodation region [28] for the filler [32] inside the container-like base member [12] that is sealed by the lid member [14], and the filler [32] occupies 50 to 100 volume percent of the accommodation region [28] (the filler can occupy between 50 and 80 percent of the nominal volume; para. 0030, lines 9-11).

As to Claim 9, Monti remains as applied above to Claim 1. Monti further discloses that the container-like base member [12] has an end portion (portion of [12] opposite [14]) positioned on a side that is closer to an end to be inserted into an auricle and a swelling portion (portion of [12] closer to [14]) that bulges relative to the end portion in a radial direction of the container-like base member [16] (see Fig. 2).

Claim 10, Monti remains as applied above to Claim 1. Monti further discloses that the container-like base member [12] has an ear-insertion-side end portion (portion of [12] opposite [14]) to be inserted into the auricle [50], and the ear-insertion-side end portion (portion of [12] opposite [14]) has a curved shape (see Figs. 2 and 4).

As to Claim 11, Monti remains as applied above to Claim 1. Monti further discloses that the container-like base member [12] has a fingerhold that protrudes outward relative to the lid member [14] (the width [42] of base member [12] protrudes past lid member [14]; see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Monti et al., U.S. Publication No. 2019/0208302, effectively filed on 12/29/2017 (Monti), in view of Kraemer, U.S. Patent No. 8,548,181, patented on 10/1/2013 (Kraemer).

As to Claim 8, Monti remains as applied above to Claim 1. Monti does note explicitly disclose that the rubber-like elastic diaphragm has an infiltration prevention coating of low permeability for the filler or air that is formed on an inner or outer surface of the rubber-like elastic diaphragm. However, providing such a coating on an elastic diaphragm for a fluid-filled earpiece was well known. Kraemer teaches a similar earpiece comprising a fluid filled container like base member [7] formed of a rubber like elastic diaphragm (col. 4, lines 52-58), that has an infiltration prevention coating of low permeability for the filler or air that is formed on an inner or outer surface of the rubber-like elastic diaphragm (the diaphragm is coated with soft silicone or rubber material at the portions that are in contact with the ear canal; col. 3, line 67 – col. 4, lines 1-2). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the coating on the rubber-like elastic diaphragm, as taught by Kraemer, into the earpiece of Monti, for the additional benefit of impermeability and protection (Kraemer: col. 4, lines 61-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653